ROBB, Judge,
concurring.
I respectfully concur, but write separately to express concerns about the growing interplay between CHINS proceedings and proceedings to terminate parental rights. I agree that these are two separate proceedings. However, recent legislative changes have expedited the time guidelines for bringing a termination action after a CHINS has been established. At some point, should the absolute minimum time limits be followed in bringing a termination proceeding, the lack of a case plan could be so egregious as to affect a party's due process rights. However, the record before us does not indicate that the parties, in this case, were without knowledge of what was expected of them. Therefore, they had fair warning that they were net in compliance. For this reason, I believe the majority is correct.